361 U.S. 115 (1959)
J. ARON & COMPANY, INC.,
v.
MISSISSIPPI SHIPPING COMPANY, INC.
No. 450.
Supreme Court of United States.
Decided November 23, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Eberhard P. Deutsch, Brunswick G. Deutsch and Rene H. Himel, Jr. for petitioner.
PER CURIAM.[*]
It appearing from the petitioner's suggestion of mootness that, subsequent to the judgment of reversal by the Court of Appeals of the original interlocutory decree of the District Court and the filing of the petition for writ of certiorari, a consent judgment for damages and costs was entered by the District Court, the petition for writ of certiorari is granted, the judgment of the Court of Appeals is vacated and the case is remanded to the Court of Appeals with directions to dismiss the appeal as moot.
NOTES
[*]  [REPORTER'S NOTE: This decision per curiam is reported as amended by an order entered December 14, 1959.]